

113 HRES 374 IH: Amending the Rules of the House of Representatives to allow Delegates and the Resident Commissioner to file, sign, and call up discharge petitions.
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 374IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mr. Pierluisi (for himself, Ms. Norton, Ms. Bordallo, Mrs. Christensen, Mr. Faleomavaega, and Mr. Sablan) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to allow Delegates and the Resident Commissioner to file, sign, and call up discharge petitions.That clause 2 of rule XV of the Rules of the House of Representatives is amended as follows:(1)In paragraph (b), after Member each place it appears insert , Delegate, or Resident Commissioner.(2)In paragraph (c), after Member insert , Delegate, or Resident Commissioner and after Members each place it appears insert , Delegates, or Resident Commissioner.(3)In the fifth sentence of paragraph (c), after a majority of the total membership of the House, insert , plus all Delegates and the Resident Commissioner,.(4)In paragraph (d)(1), after Member insert , Delegate, or Resident Commissioner.(5)In paragraph (e)(2), after Member insert , Delegate, or Resident Commissioner.